Title: To James Madison from Michael DeGray, 17 July 1825
From: DeGray, Michael
To: Madison, James


        
          City of New York: July. 17th. 1825.Division Street, No, 198.
          Sir
        
        I hope you will excuse the freedom of strangers addressing a citizen of the first reputation and whose political merit stands high Excepting with the british party in the united states.
        
        The intention of writing to you was suggested to us by pure love of country or our attachment to a representative government. Therefore it is our beliefe that you was chosen chief Magistrate of a Federal nation at a time the most critical since the declaration of Independence. No man could have had a more difficult task to perform but we conceive that measurs must have been conducted Judiciously, or the opposition would have been calculated to frustrate its happy termination but which was effected during your official duties notwithstanding.
        But your Successor in office has performed his part in a more singular manner than any presedent President of which you must be very Sensible. Here we think he has cultivated a misterious friendship with the british government the great extent of which we are at a loss exactly to comprehend, because with a view to insure its operation a coalition of the parties in one body was deemed necessary however mischievous in its effects confounding the whole under the indefinite term of peoples Men, or party, whose design was to abandon the old mode of nominating candidats for offices, producing a compleat indecition in the Electoral colleges, Consequently carrying the choice of the chief Magistrate to the house of Representatives this being the only alternative or provision, it may be considered the death of representation, or its final termination or the pivot where Aristocracy begins, his theory being that parties are unnecessary in our Government. See his letter to General Jackson.
        Under this administration all true influential characters who defended the Elective representative institutions of the social order are distroyed in their reputation and popularity however honest, or costly it proved to obtain them. You alone sir, have Escaped the general wreck, or ruin, attendent on adherence to truth or Justice. We have at present no other to address consult or look to. We have lost our solomons and sampsons. Their hair are all cut and become weak like other men. Yet besides all this there is one trait in James Monroes official performances, that requirs special notice. Nearly at the close of the last term of his office He sends a Presidential invitation to Lay Fayette, to visit the United States on which account he is denominated the Nations guist, of which the british party, has made a most tremendous use clothing him with the most Extravagant Panegyricks in every part of the Union which no modest true democratic Republican could condesend to receive.
        All this parade and flattery, is predicated upon his revolutionary services upon which we observe that the revolution presented a suitable Theatre, that excited the ardours, and ambition of youth more especially upon condition of receiving a Major Generals commission for Military experience.
        Notwithstanding it appears, that he has heretofore received such remunerations as other officors r[e]ceived, which is all that Justic[e] requir’d to

be done. Yet he was made the most important article in the Presidents Message and, although he made no legal claim yet, by a process of Legislation he recieves a very large and liberal gift, from the nations purse. Let us ask you the reason, why it is that our national purse is so easily approached by one of the princes of the blood, and all the whole Scene attended with general Eclat and noise, when a natural born citizen shall exhaust all his resources at a more recent period as a liberal Benefactor in his countries cause from pure principal and love of country shall be refused even what is Justly due him. W[h]ere is that Magnanimity of his country that he was referred to while she was in danger. Alass, it flew as quik as that danger di[s]appeared, and instead of any national gift, or satisfaction for legal claims he was calumniated in the most vilest manner in all parts of the Union, by means devoid of all foundation. Such is the picture of the Still born administration of James Monroe. He himself ceartainly knew the Marrits of the Man. Had he taken half the pains to do Justic[e] to Daniel D. Tompkins as he has done to rewards Lay Fayette unnecessarily he might have been our Republican champion still, and instead of his present repose in the grave, enjoying the sweets of domestic life with the rest of his cotemporary citizens and in fine it would have prevented that painfull arrangement of Suffering his name to be recorded on the list of public Defaulters and read before his face in the Senate.
        This example Shews plainly that this rewarding donation to Lay Fayette is a political contrivance and doth not flow from principal. It possibly may be as the british party in the united states covered corruption and intrigue under the Name of Washington, so likewise under the Name of Lay Fayette. They may try to perform the same But we rather consider him in his private sentiment in favour of a limitted Monarchy which constitutes the ultimate object of the british party in the united States.
        Uppon the whole, we conclude, that the present Lay Fayette Eulogy, presents the vilest insult to all the true patriots of the late war. The very party that was most vehement in his praise acted in opposition to the late war, and styled themselves the peace party. This party did all in their power to bring your administration into total ruin and disgrac. How absurd then is it to think that they shall have it in their power to brag among themselves how easely they can decieve and flatter the poor silly democrats. Shall it ever be said that Lay Fayette deserved as Much or more praise and rewards than the champions that stood firm during the late war. What an insult to the feelings of those that took a patriotic part, in repulsing the inveterate foe from our dear bought rights. Shall it ever be that the british party shall reign triumphant, and Yoke us again under the power of Aristocracy.
        To conclude, we ask you Sir, Can you receive the visit of this European Sycophant, which will come clothed with all hypocracy of the british party, whose main design is to distroy republican Governments in general, and

that of the united States in particular. How causious, how mistrustfull how Jealous, should the partisans for a Republic to be when they have the General cuning of Royalty cooperating among them taking every shape for deception.
        This letter sir you can answer or not, as you may think proper, but this Much we will assure you that if you should, it shall never find its way at this day, in any public print. We shall not all sign our Names. At present we wish to act still and quiet, not in public Jornals at present, but by private letters.
        
          Michael DeGray
        
      